DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
This action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/7/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the reference in French contains no English abstract, was not cited on the 371 search report, no explained relevance is present in the instant specification, nor was any explanation in documents submitted with the IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "20" have both been used to designate respiration sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both device and respiration sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification contains the drawing issues, please see drawing objections above, amendments to the specification will be required.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “respiration input for”, “analysis unit for”, “activity input for”, “respiration sensor for” in claims 1-11.
Claim 15 “code means for” is interpreted as invoking 35 U.S.C. 112 (f) as it recites “means for” and meets the three prong test.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2. 14 are objected to because of the following informalities:  claims 1-2, 14 “said changes” should read “said one or more changes”. Claim 1, there appears to be a comma missing between the determining and first detecting limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the limitation of “wherein said device is configured to use the acquired activity data in detecting caloric intake of the subject” is rejected for lack of adequate written description. The claim amounts to a functional limitation of the device, but such scope does not recite which structures achieve such result of the device of claim 1 whether it be a claimed structure or an extraneous structure afforded by the “comprising” transitional phrase, but the disclosure as filed contains only scope that such structure to achieve such function is the data analysis unit. As such, this amounts to unlimited functional limitation. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. See MPEP 2173.05(g).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 14, recites the limitation "the subject’s" and “the subject”.  There is insufficient antecedent basis for this limitation in the claims.
Whereas claims 5, 11, 13 each refer to “a subject” and “the subject” which renders these claims indefinite. All claims depend in some form of claim 1, and it is unclear if “the subject” of claim 1 is the same or different for “a subject” of these claims, which makes it unclear which “the subject” of these claims are in reference to. In addition, claim 13 is doubly affected as it depends on claim 11 which depends on claim 1. For these reasons the metes and bounds of the claim are unclear which renders the claims indefinite.
Furthermore, claim 1 recites the limitations “the amplitude od the respiration signal”, “the inter-breath interval”, “the amplitude of the dominant frequency in the frequency spectrum of the respiration signal”, “the respiratory variability”.  There is insufficient antecedent basis for these limitations in the claim.
Furthermore for claim 1, the limitation “detecting a period as a periods of caloric intake due to digestion by the subject if one or more of said changes has been detecting during said period” is unclear. The claim refers to period then periods then said period, such makes the meaning unclear. Likely the claim should read “detecting a period of caloric intake due to digestion by the subject when one or more of said changes has been detected during said period”. The examiner’s interpretation is how the claim limitation has been evaluated for compact prosecution purposes. For these reasons, the metes and bounds of the claim are unclear which renders the claim indefinite.
Lastly, for claim 1 “said changes” is unclear if such refers to one or more changes, or refers to “a change”. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Regarding claim 2, the limitations “wherein said analysis unit is configured to detect a period as a period of caloric intake due to digestion by the subject if at least two of said changes have been detected during said period” renders the claim indefinite for different reasons. First, the claim is unclear if “a period” is the same or different from that of claim 1 “a period”. Next, the way the claim is stated makes it unclear if the limitation is a replacement, further refinement, or additional processing for identification of period as claimed in claim 1. Claim 1 sets forth a period detection for an “if” situation, claim 2 sets forth a period detection for a separate “if” situation, but it is unclear how both “if” can exist at the same time as the meeting the if of claim 1 identifies a period that claim 2 if would not identify as a period. This makes the metes and bounds of the claim unclear which renders the claim indefinite. For this issue, likely claim 2 needs a few clauses to further refine the one or more stipulations (such as “wherein the detecting one or more changes further includes detecting two or more changes…wherein detecting the period…further includes detecting the period of caloric intake due to digestion by the subject when two or more of said changes has been detected during said period). Next, like claim 1, “said changes” is unclear which change is being referenced.  Lastly, as there are now four different references to periods set forth, it is unclear which period is being referenced in “said period”. For these reasons the metes and bounds of the claim are unclear which renders the claims indefinite.
Regarding claims 4, 12, 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations are given the broadest reasonably interpretation to be preference and not positively set forth as limiting structure. If applicant intends the features to be limiting, then applicant should amend the claims to remove such preferential language and positively recite the structures without ambiguity in meaning.
Claim 7 recites the limitations “the duration” and “the intensity”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations “the inter-breath interval length”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the dominant frequency".  There is insufficient antecedent basis for this limitation in the claim.
Furthermore claim 10 “a post-prandial period” renders the claim indefinite. Claim 10 depends on claim 8 which already sets forth “a post-prandial period. Thus it is unclear if this is the same or different pos-prandial period. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Regarding claim 13, “wherein said device is configured to use the acquired activity data in detecting caloric intake of the subject” renders the claim indefinite. The claim amounts to a functional limitation of the overall device, but the claims do not recite which structures achieve such result of the device of claim 1 whether it be a claimed structure or an extraneous structure afforded by the “comprising” transitional phrase. This amounts to unlimited functional limitation, however, there is no clear-cut indication of how such functions are achieved by any and all structures. See MPEP 2173.05(g) Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. As such, the metes and bounds of the claim are not clear which renders the claim indefinite.
Regarding claim 14, the limitations “Method for use by a computer, processor or device as claimed in claim 1 for automatic caloric intake detection due to digestion” render the claim indefinite. The claim depends on claim 1, but since such dependence is claimed in an alternative form, and thus optional, the claim is also not limited by the device of claim 1 at the same time. Which clearly makes the metes and bounds of the claim unclear which renders the claim indefinite. Applicant should make the claim depend alone on the structures of claim 1, or make the claim independent form excluding dependence on claim 1.
In addition, claim 14 either has the same 112b issues as claim 1, as identified prior and above, for the same reasons when such claim is not dependent on claim 1 structures (please see above 112 rejections and objections, excluded here for brevity); yet at the same time when such claim is dependent from the structures of claim 1 the claim is unclear whether the duplicate references/terms are the same or different from claim 14 and claim 1 which additionally makes the metes and bounds of the claim unclear which renders the claim indefinite.
Claim 15 recites the limitation "the steps".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 should refer to “steps” or simply delete “the steps” from claim 15.
Further regarding claim 15, the limitation “code means for” renders the claim indefinite. The term invokes 35 U.S.C. 112(f), but the specification does not clearly set forth what the corresponding structures are as the claim term is merely repeated which make the metes and bounds of the claim unclear and renders the claim indefinite. It is suggested applicant amend the claim to remove such limitation as it is unnecessary in view of the suggestions made for such claim in the remaining aspects of the action.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under a broadest reasonable interpretation the claimed structures amount to program per se for claim 1 structures of analysis unit, and claim 15 computer program. For claim 1, the term invokes 35 U.S.C. 112(f), and review of the corresponding structures includes an application/software itself which is software per se. It is suggested claim 1 be amended to recite alternative structures for the analysis unit such as a processor configured to perform functional limitations. For claim 15, the program claimed is clearly a program per se, such should be claimed as embodied in non-transitory computer readable medium. Since all the claims are claimed as depending from claim 1, all the claims are rejected under 101. 
As previously addressed, the claims are not directed to one of the four patent eligible categories as the claims are software per se under a broadest reasonable interpretation in light of the specification as filed. However, for compact prosecution purposes only, the claims in view of the other alternative corresponding structures of the 112(f) claimed features will be evaluated under the Mayo/Alice analysis.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
determining one or more respiration signal features from the obtained respiration signal (mathematical concepts/mental processes) 
detecting one or more changes of the one or more determined respiration signal features over time, wherein said changes include changes of the group of changes including an increase in respiration frequency, an increase of the amplitude of the respiration signal, a decrease of the inter-breath interval, an increase of the amplitude of the dominant frequency in the frequency spectrum of the respiration signal, and a changed in the respiratory variability (mathematical concepts/mental processes) 
detecting a period as a periods of caloric intake due to digestion by the subject if one or more of said changes has been detecting during said period (mathematical concepts/mental processes)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
a respiration input for obtaining a respiration signal indicating the subject's respiration 
an analysis unit for analyzing the obtained respiration signal by 
These terms invoke 35 USC 112(f), and corresponding structures for input are structures related to data gathering (wired or wireless inputs) which are extra solution to the claimed exceptions; the analysis unit includes alternatives structures which include general programmed processors as one alternative for the completion of the claimed exceptions. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A. Such limitations related to the inputs are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method/system as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are merely directed to further pre solution data gathering steps using generically claimed sensors (see Biswas et al. (Biswas, US 2015/0080672), Connor (US 2016/0012749)), and to further judicial exceptions related to data processing  (A more specific abstraction is still an abstraction). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 11-12, 14-15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Biswas et al. (Biswas, US 2015/0080672).
Regarding claim 1, Biswas teaches device for caloric intake detection due to digestion, said device comprising: 
a respiration input for obtaining a respiration signal indicating the subject's respiration (see entire document, especially Figures 1, 18, wireless data reception) 
an analysis unit for analyzing the obtained respiration signal by determining one or more respiration signal features from the obtained respiration signal (see entire document, especially Figures 1, 18, [0117], [0124], Figure 20, feature extraction from breathing cycles)
detecting one or more changes of the one or more determined respiration signal features over time (see entire document, especially Figure 20, [0124] feature selection for template matching), wherein said changes include changes of the group of changes including an increase in respiration frequency, an increase of the amplitude of the respiration signal, a decrease of the inter-breath interval, an increase of the amplitude of the dominant frequency in the frequency spectrum of the respiration signal, and a changed in the respiratory variability (reasonably teaches monitoring features related to respiration frequency (increase or decrease both captured by template monitoring), amplitude (increase or decrease both captured by template monitoring), change in respiratory variability (captured by the template monitoring): see entire document, especially Figures 10-12, amplitude and time, such that changes in such are captured by the feature selection and changes matched to template filters in determining that such events occur over the period), and 
detecting a period as a periods of caloric intake due to digestion by the subject if one or more of said changes has been detecting during said period (see entire document, especially Figure 12 detection results when a filter match is made with adequate similarity score, [0075]-[0082], [0115], Figures 18-20).
Regarding claim 2, Biswas teaches wherein said analysis unit is configured to detect a period as a period of caloric intake due to digestion by the subject if at least two of said changes have been detected during said period (reasonably teaches monitoring features related to respiration frequency (increase or decrease both captured by template monitoring), amplitude (increase or decrease both captured by template monitoring), change in respiratory variability (captured by the template monitoring): see entire document, especially Figures 10-12, amplitude and time, such that changes in such are captured by the feature selection and changes matched to template filters in determining that such events occur over the period. Figure 12 detection results when a filter match is made with adequate similarity score, [0075]-[0082], [0115], Figures 18-20).
Regarding claim 3, Biswas teaches wherein said analysis unit is configured to use one or more feature thresholds for detecting changes of the one or more determined respiration signal features (reasonably reads on the usage of peak and valley detectors in identifying the breathing cycles used as part of the procedure, see entire document, especially Figures 1, 18, [0117], [0124], Figure 20, feature extraction from breathing cycles).
Regarding claim 4, Biswas teaches wherein said analysis unit is configured to select subsequent time windows, in particular overlapping time windows, of the obtained respiration signal for the analysis by the analysis unit and to detect changes of the one or more determined respiration signal features among selected subsequent time windows (see entire document, especially Figure 12, reasonably reads on subsequent breathing cycles extracted).
Regarding claim 8, Biswas teaches  wherein said analysis unit is configured to detect pre-prandial and post-prandial periods based on the detected changes of the one or more determined respiration signal features (interpreted to read on detecting period of not eating, see entire document, especially [0070]).
Regarding claim 9, Biswas teaches wherein said analysis unit is configured to determine the inter-breath interval length as one respiration signal feature and to detect a post-prandial period if the inter-breath interval length decreases (reasonably reads on the process of template matching breath intervals as normal breathing before eating events as presented in Figure 9 as length gained through breathing cycle extractor).
Regarding claim 11, Biswas teaches system for caloric intake detection, said system comprising: 
a respiration sensor for detecting a subject's respiration and for generating a respiration signal indicating the subject's respiration (see entire document, especially Figures 1 and 18) and 
a device as defined in claim 1 for caloric intake detection based on the generated respiration signal (see rejection of claim 1). 
Regarding claim 12, Biswas teaches wherein said respiration sensor comprises a wearable sensor, in particular a respiration belt, a wrist worn sensor, an ECG sensor, or a contact photoplethysmography sensor, or a remote sensor, in particular a remote photoplethysmography sensor or a camera (see entire document, especially Figure 1).
Regarding claim 14, Biswas teaches method for use by a computer, processor or device as claimed in claim 1 for automatic caloric intake detection due to digestion (see rejection of claim 1), said method comprising: 
obtaining a respiration signal indicating the subject's respiration (see rejection of claim 1), 
analyzing the obtained respiration signal by determining one or more respiration signal features from the obtained respiration signal (see rejection of claim 1) 
detecting one or more changes of the one or more determined respiration signal features over time, wherein said changes include changes of the group of changes including an increase in respiration frequency, an increase of the amplitude of the respiration signal, a decrease of the inter-breath interval, an increase of the amplitude of the dominant frequency in the frequency spectrum of the respiration signal, and a change in the respiratory variability (see rejection of claim 1), and 
detecting a period as a period of caloric intake due to digestion by the subject if one or more of said changes has been detecting during said period (see rejection of claim 1). 
Regarding claim 15, Biswas teaches computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 14 when said computer program is carried out on the computer (see entire document, especially Figures 1, 18, 20, [0117]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (Biswas, US 2015/0080672) as applied to claims 4, 8 above, and further in view of “Dong” (Dong et al, Wearable Sensing for Liquid Intake Monitoring via Apnea Detection in Breathing Signals, 2014, Biomedical Engineering Letters, The Korean Society of Medical and Biological Engineering, Korea, vol. 4, no 4, pages 378-387. cited by applicant).
Regarding claim 5, the limitations are met by Biswas, except the limitations of further comprising an activity input for obtaining activity data indicating a subject's physical activity, wherein said analysis unit is configured to select time windows for the analysis based on the activity data is not directly taught.
However, Dong teaches a similar if not the same sensing system (see Figure 1), and teaches a process of receiving activity related input of talking in order to assess nosy signals as templates to distinguish from respiration signals and to detect talking in order to halt further analysis of swallowing when such detections are made (see artifact handling on page 385). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of detecting talking activity in order to stop analyzing swallowing analysis to prevent erroneous signal detections of such events.
Regarding claim 6, the limitations are met by Biswas in view of Dong, where Dong teaches said analysis unit is configured to select time windows in which the activity data indicate no activity or an activity related to caloric intake or an activity below a predetermined intensity (see artifact handling p. 385, when talking is detected the window is not used for analysis as the processing is halted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of detecting talking activity in order to stop analyzing swallowing analysis to prevent erroneous signal detections of such events.
Regarding claim 7, the limitations are met by Biswas in view of Dong, where Dong teaches wherein said analysis unit is configured to determine the duration of the time windows based on the intensity and duration of a detected activity (see artifact handling p. 385, when talking is detected the window is not used for analysis as the processing is halted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of detecting talking activity in order to stop analyzing swallowing analysis to prevent erroneous signal detections of such events. In addition, applicant admission is that this process is generally known in the art and thus is additionally obvious in view of applicant’s admission (“When the motion is below a certain threshold, given the motion history in terms of bout intensity and duration (which determine the time constant), the analysis will be kept on hold until the time constant determines that the effect of the activity bout over the metabolic rate and respiration is ceased. How to model how to assess this time constant is generally known, e.g. from Ozyener, F., Rossiter, H. B., Ward, S. A. and Whipp, B. J. (2001), Influence of exercise intensity on the on- and off-transient kinetics of pulmonary oxygen uptake in humans. The Journal of Physiology, 533: 891-902.”).
Regarding claim 10, the limitations are met by Biswas, except Biswas is silent to frequency domain analysis and that said analysis unit is configured to determine the dominant frequency as one respiration signal feature and to detect a post-prandial period if the dominant frequency increases.
However, Dong teaches a similar if not the same sensing system (see Figure 1), and teaches a process of analyzing frequency domains to identify the power spectral density plots of templates for breathing, breathing while talking, and breathing while swallowing to allow for matching of signals including for purposes of artifact handling, such usage of template in the power spectral density for matching reasonably teaches the claimed features of that said analysis unit is configured to determine the dominant frequency as one respiration signal feature and to detect a post-prandial period if the dominant frequency increases naturally from the templates and signals produced by such effects in the breathing signals (the detection of normal breathing post swallowing reads on the claim situation: see Figure 10, and artifact handling on p. 385). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of detecting signals with frequency domain peaks in order to identify different breathing signal situation profiles to analyze the breath interval situation being determined.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (Biswas, US 2015/0080672) as applied to claim 11 above, and further in view of Connor (US 2016/0012749) and “Dong” (Dong et al, Wearable Sensing for Liquid Intake Monitoring via Apnea Detection in Breathing Signals, 2014, Biomedical Engineering Letters, The Korean Society of Medical and Biological Engineering, Korea, vol. 4, no 4, pages 378-387. cited by applicant) and.
Regarding claim 13, the limitations are met by Biswas, except the limitations of further comprising an activity sensor, in particular an accelerometer or a remote camera, for acquiring activity data indicating a subject's physical activity, wherein said device is configured to use the acquired activity data in detecting caloric intake of the subject is not directly taught.
Connor teaches a related system for analyzing patient nutrition (see title), and teaches including an activity sensor which can detect motions of talking (see [0533]). Wherein Dong teaches a similar if not the same sensing system (see Figure 1), and teaches a process of stopping analysis of breathing signals for eating (swallowing) when such talking is present (see artifact handling on page 385). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of detecting talking activity in order to stop analyzing swallowing analysis to prevent erroneous signal detections of such events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791